Citation Nr: 1526591	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  08-35 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1978 to August 1983.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which confirmed a previous denial of entitlement to service connection for a back disorder.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in July 2012. A transcript of that hearing is contained in the claims file.

The Veteran has claimed that he has a neck disorder that is related to service.   This issue has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.

In October 2012, the Board reopened and remanded the Veteran's claim for entitlement to service connection for a back disorder.  It is again before the Board for additional appellate review. 


FINDINGS OF FACT

The competent and credible evidence of record relates the Veteran's low back disorder to service.


CONCLUSION OF LAW

A low back disorder was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

Service treatment records reflect that the Veteran complained of low back pain in July 1979.  The Veteran reported pain at the center of his back, around the lower half of his lumbar spine area.  He did not recall any trauma.   In August 1979, he reported sharp pain on the left side of his back.  The impression was muscle strain. In May 1980, the Veteran reported low back pain which had been present for 30 days.  He indicated that he had fallen against a box and complained of low back pain when lifting and sometimes when walking.  Later that month, he reported that his back pain had lessened and he was able to bend and touch his toes. At that time, he had diffuse mid to low back pain.  The impression was mid-muscular strain.  He was given limited duty for one day.  He reported recurrent back pain on his separation Report of Medical History; however, the examiner found that this was not considered disabling, and his discharge examination reflected a normal spine. 

A July 1988 private medical record reflecting that he was seen to establish care shows that the Veteran reported that he had no complaints.

A December 1989 letter from the Veteran's private physician reflected that he had treated the Veteran for cervical and lumbar spine disorders possibly as early as 1985.  

The Veteran underwent a VA examination in January 1990.  He indicated that he felt his low back pain was due to an epidural he received when undergoing left knee surgery while on active duty.  Upon examination, the Veteran was noted to have, by history only, not clinically apparent, non-limiting chronic low back pain, mostly on the left.  The examiner found no objective findings to report, and opined that the symptoms corresponded to chronic muscle strain.  X-rays revealed mild osteoarthritis and disc disease in the thoracic spine.  There were no lumbar spine changes.

The Veteran submitted a statement in June 1994 wherein he stated that he had been seen for continued back problems by a private chiropractor from 1985 to 1990.  While these records were apparently unavailable, he submitted insurance statements reflecting that he had received treatment from this private provider.  The Veteran also enclosed a May 1994 statement from a private chiropractor, R.L.Z., D.C., in which he stated that the Veteran was being treated for back pain between his shoulder blades, which he attributed to the fall against a box in service.  The private chiropractor also noted that he additionally had lower back pain that was controlled through chiropractic care.

VA medical records reflecting treatment from August 1995 to February 1997 reflect no complaints of back pain.

A January 2001 VA medical record reflected that the Veteran was seen for a first time office visit to set up care in a new area.  He reported hypertension, obesity, hemorrhoids, and left knee disorders as current medical problems.  

A June 2006 report by his private chiropractor, R.L.Z., D.C., reflects that the Veteran received ongoing treatment for problems in his thoracic spine, neck, and lower back.  The Veteran had collapsing of the L-5 vertebra with degenerative changes.  The examiner diagnosed intervertebral disc syndrome, lumbosacral nerve root compression, thoracic back pain, and headaches, cephalgia.  He found that the injuries sustained by the Veteran on active duty were consistent with his diagnosis.

VA medical records show that the Veteran was seen in June 2006 to address his neck pain.  He was assessed with cervical spondylosis.  

The Veteran was afforded a VA examination in September 2006.  He reported that, while on active duty, he had hit his neck when he fell against a tool box.  He indicated that he did have mid and low back pain, but primarily had difficulties with his neck.  The examiner noted that the Veteran's service treatment records reflected that he was evaluated for mid to low back pain due to his fall.  The Veteran was diagnosed with degenerative joint disease of the thoracolumbar spine and degenerative joint disease of the cervical spine with spondylosis.  The examiner opined that it was less likely as not that the Veteran's claimed back disorder was caused by or a result of his in-service injury of falling against a tool box and hitting his lower back.  The Veteran specifically stated in the interview segment of the examination that his neck to mid back were affected after the fall in service.  However, service treatment records reflected that it was the Veteran's mid to lower back that was affected; these records did not reflect cervical spine or neck pain.  Multiple notations in his VA medical records identified his cervical spine disorder and a left knee disorder, but not a mid to low back pain nor injury.  The examiner further noted that there were no notations of a mid to low back condition when he was evaluated on his new patient history and physical done by his primary care provider in 2001. The Veteran indicated at the examination that his lower back was not the main area of concern or point of pain but rather that it was neck pain.   The examiner found that, based on the history given and the evidence available for review, the Veteran's in-service fall resulted in a minor brief episode of lower back pain that was relieved with conservative in-service treatment.  The examiner acknowledged that the Veteran did have degenerative changes in the thoracolumbar spine, but found that this was most likely related to the normal aging process versus non-military related trauma.  In addition, the Veteran reported that his lower back was asymptomatic and not the cause of his pain.  The examiner noted that the history provided by the Veteran on his examination, the history reflected in the claims file, and the histories provided by his providers were inconsistent.  

A July 2007 letter from his VA primary care physician shows that the Veteran had been treated for problems with his upper thoracic spine, neck, and lower back.  He had collapsing of L5 with degenerative changes, and marked degenerative changes at C-4 to C-5.  The examiner opined that the Veteran's in-service fall was consistent with his diagnosis.  

A May 2011 VA medical record shows that the Veteran reported neck and shoulder pain, and low back pain that he associated with an in-service injury.  He was diagnosed with degenerative disc disease and degenerative joint disease of the lumbar and cervical spine.

The Veteran provided testimony before the undersigned Veterans Law Judge. He indicated that he had fallen against a toolbox in service, injuring his back, hip, and left side.  He reported that he continued to work through his pain.  He indicated that his doctors had opined that his back disorder was aggravated by his service-connected left knee disability, as he shifted his weight to compensate for his service-connected left knee.

The Veteran was provided with another VA examination in November 2012.  The examiner opined that that it was less than likely that thoracolumbar spondylosis with progression to lumbar spondylolisthesis was caused or aggravated by his service-connected left knee disability.  The examiner noted that there was no significant leg length difference to result in abnormal gait changes to lead to biomechanical changes in the back.  The examiner found that it was less than likely that a left knee disability-that had not resulted in any significant gait or stance abnormality or leg length difference-would  have led to thoracic spondylosis.  The examiner opined that it was as likely as not that the Veteran's back disorders were related to the aging process, especially since the spondylosis involved the cervical, thoracic, and lumbar spine, as was opined in September 2006. 

With regard to the Veteran's claim that his lumbar spine disorder was due to an in-service epidural which was administered for knee surgery, the examiner found that the there was no record in the file of a problem with anesthesia associated with the Veteran's left knee surgery.  He indicated that, while local anesthesia could result in paraspinous muscle relaxation with loss of lordosis, this was temporary.  The examiner determined that service treatment records did not reflect any abnormalities or in-service treatment for related complications.  The examiner noted that about one third of patients complained of localized back pain after central axis blockade, but that this rarely persisted beyond several days, and that complications after central axial anesthesia were less than 4 in 10,000.  Therefore, the examiner opined that it was less likely that the epidural anesthesia was causative of the thoracic spine condition, which preceded the lumbar spine condition.  The thoracic spine was not an area that received the epidural injection.

The examiner also opined that it was less likely as not that the Veteran's thoracic vertebral compression fracture was caused or aggravated by his left knee disorder.  The examiner noted that causes of compression fractures included osteoporosis, tumor, heavy lifting, or trauma, and that the Veteran did not have any history of osteoporosis or tumor.  The examiner noted that, while the Veteran did have in-service trauma, he related it to striking the left lower back and, therefore, the thoracic location made it less likely to be related to in-service trauma.   As it was not present on earlier post-military separation radiographic studies, it was unlikely to have occurred during military service.   The examiner further opined that there was no reasonable medical explanation of compression fracture being caused by his left knee disability.  

The Veteran contended that he continued to work as a mechanical inspector.  In addition, he had normal stance and range of motion of his left knee at his examination, and his left knee did not contribute the biomechanical instability.  The Veteran had not required any procedure or surgery for the condition.  For these reasons, the examiner found that it was less than likely that the thoracic spine condition was aggravated  by his service-connected left knee disability.

Analysis

The medical evidence of record clearly shows that the Veteran has current diagnoses of disorders of the lumbar and thoracic spine, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his spine disorders to service.  

The Veteran reported that he began having neck and mid-back pain in service.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Back pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his back pain.  

In this case, the Veteran has been shown to have current diagnoses of thoracolumbar spine disabilities. The Veteran's service treatment records show that he was seen for complaints related to his mid and lower back.  The Veteran has reported low and mid back pain since service.  He contended that he sought treatment for his back pain in 1985, two years after service, and that he was treated by this private provider until 1990.  While these records are not part of the claims file, he has submitted insurance claims from this time period.  In addition, a letter from a private physician the Veteran began seeing in 1990 shows that his treatment was transferred to him from another private provider.  The VA examination in 1990 reflected chronic muscle strain.  Records from 2006 reflect continued treatment for his low back by the same private chiropractor that had treated him in the 1990's.   

As to the nexus between the Veteran's thoracolumbar spine disorders and service, the Veteran was afforded a VA examination in September 2006.  This examiner opined that the Veteran's current back disability was not related to his active duty, but was more likely related to the aging process or to an unidentified post-service trauma.  This examiner appeared to base this opinion mainly on the Veteran's somewhat conflicting reports that it was his neck that was injured in service and was currently causing symptoms.  However, this examiner did not fully address the ongoing treatment for the Veteran's thoracolumbar spine and that he, in fact, has current thoracolumbar spine disabilities.   There are two favorable private opinions that support the Veteran's contentions; however, these examiners did not provide a rationale for their opinions.

Overall, the Board finds that the evidence of records is at least in relative equipoise for and against the Veteran's claim.  The evidence of record shows that the Veteran was treated for his back in service, reported recurrent back pain upon discharge, and has been seeking treatment for his kid and low back since fairly soon after service.  In addition, he has current thoracolumbar spine disabilities.  As such, the Board finds that, resolving all doubt in favor of the Veteran, service connection is warranted for this thoracolumbar spine disabilities.  


ORDER

Service connection for a back disorder is granted.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


